                                                                            JS-6
     Case 2:19-cv-02686-PA-GJS Document 49 Filed 04/29/20 Page 1 of 2 Page ID #:312



 1    John A. Kawai, SBN 260120
 2    CARPENTER, ZUCKERMAN, & ROWLEY
      407 Bryant Circle, Suite F
 3
      Ojai, CA 93023
 4    805-272-4001
      jk@czrlaw.com
 5
      Attorney for Plaintiffs
 6

 7
      Carol L. Hepburn, Admitted Pro Hac Vice
      CAROL L. HEPBURN, P.S.
 8    200 First Ave. West, Suite 550
 9    Seattle, WA 98119
      (206) 957-7272
10
      (206) 957-7273 fax
11    Email: carol@hepburnlaw.net
      Attorneys for Plaintiffs Donatello, William L.E.
12
      Dussault GAL for Violet and Jenny
13

14
      Deborah A. Bianco, Admitted Pro Hac Vice
      DEBORAH A. BIANCO, PLLC
15    14535 Bel-Red Road, #201
16    Bellevue, WA 98007
      Phone: 425-747-4500
17
      Email: deb@debbiancolaw.com
18    Of Attorney for Plaintiff Donatello
19
                           UNITED STATES DISTRICT COURT
20                        CENTRAL DISTRICT OF CALIFORNIA
21
      “DONATELLO,” “JENNY,” and
22    WILLIAM L.E. DUSSAULT,                     Case No: 2:19-cv-2686-PA (GJSx)
23    Guardian ad Litem for “VIOLET,” a
      minor,                                     ORDER REGARDING
24
                              Plaintiffs,        STIPULATION TO DISMISS
25                                               LAWSUIT
      v.
26
      IVAN GREENHUT,
27

28
      PROPOSED ORDER REGARDING STIPULATION TO DISMISS
29    LAWSUIT - 1

30

31
     Case 2:19-cv-02686-PA-GJS Document 49 Filed 04/29/20 Page 2 of 2 Page ID #:313



 1                               Defendant.
 2

 3
            Based on the parties’ stipulation dated April 29, 2020 for dismissal of this
 4

 5    action, NOW THEREFORE, IT IS HEREBY ORDERED that
 6
            This matter is dismissed without prejudice.
 7

 8

 9           April 29, 2020
      Dated:____________                            __________________________
10
                                                    DISTRICT COURT JUDGE
                                                    PERCY ANDERSON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      PROPOSED ORDER REGARDING STIPULATION TO DISMISS
29    LAWSUIT - 2

30

31
